Citation Nr: 0112827	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  99-14 055	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for residuals of 
frostbite of the feet.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from April 1966 to 
March 1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision by the RO which denied as not well grounded the 
claim of service connection for residuals of frostbite of the 
feet.


REMAND

The Board observes that Veterans Claims Assistance Act 
eliminates the concept of a well-grounded claim, enhances the 
VA's duty to assist a veteran in developing the facts 
pertinent to a claim, and expands the VA's duty to notify the 
veteran and his representative, if any, concerning the 
aspects of claim development.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

Specifically, under the recently enacted legislation, the VA 
must make reasonable efforts to assist the veteran in 
obtaining evidence that may substantiate his claim for VA 
benefits under the administered by the Secretary.  Veterans 
Claims Assistance Act of 2000, Pub.L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

In the instant case, the claims file indicates that the 
veteran began receiving disability benefits from the Social 
Security Administration (SSA) beginning in March 1997.  The 
reason for the receipt of such benefits were not discussed.  
In order for the VA to properly assist the veteran, it is 
imperative that the SSA's decision be obtained as well as all 
medical reports which were used to support such decision.  
Id; Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  

Next, the Board observes that in October 1998, the RO denied 
service connection for headaches.  In November 1998, the RO 
notified the veteran of the adverse determination.  In June 
1999, the veteran filed a substantive appeal on the issue of 
service connection for residuals of frostbite of the feet.  
In the substantive appeal, the veteran also stated that he 
incurred migraine headaches due to boxing in service.  The 
Board construes this as a timely notice of disagreement with 
the October 1998 RO decision denying service connection for 
headaches.  The RO has not issued a statement of the case or 
supplemental statement of the case which addresses this issue 
and the Board finds that a remand for this action is 
necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 
19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran should be given an opportunity to submit any 
treatment records, which are currently not on file, 
pertaining to headaches and residuals of frostbite of the 
feet.  Murincsak, supra..

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran, as 
well as his representative (if any), and 
ask that he identify and furnish the 
names, addresses, and approximates dates 
of treatment of all VA or non-VA health 
care providers who have treated him for 
residuals of frostbite of the feet and 
for headaches since his discharge from 
service.  After securing the necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO is unable to obtain any of the 
records identified by the veteran, it 
should follow the proper procedure under 
the Veterans Claims Assistance Act.

2.  The RO should obtain from the Social 
Security Administration a copy of their 
decision regarding the appellant's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon in that decision.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  When the foregoing development is 
completed, the RO should adjudicate on 
the merits the claim of service 
connection for residuals of frostbite of 
the feet.

5.  The RO should also issue the veteran 
and his representative (if any) a 
statement of the case on the issue of 
service connection for headaches.  The 
veteran should be given the opportunity 
to thereafter perfect an appeal on this 
issue by filing a timely substantive 
appeal.  The claim for service connection 
for headaches will thereafter be subject 
to appellate review only if the appeal 
has been properly perfected.

If the determination remains adverse to the veteran, the RO 
should furnish the veteran and his representative a 
supplemental statement of the case.  The supplemental 
statement of the must contain notice of all relevant actions 
taken on the veteran's VA claims for benefits, in include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




